ON REHEARING.
The appellant has filed a petition for rehearing, in which onr attention is called to the act of January 10, 1889, which amends section 6079 of the Revised Statutes, cited in the original opinion, so as to make it read as follows: “Sec. 6079. The opposite party may cross-examine the witness as to any facts stated in his direct examination or connected therewith, and in so doing may put leading questions; but if he examine him as to other matters, such examination is to be subject to the same rules as a direct examination.” (See Sess. Acts 15th Sess., p. 2.) This act was not cited in appellant's brief, nor in the argument of the case, and we inadvertently overlooked it in considering this case. The amendment to section 6079, cited above, changes the practice as to the manner of cross-examination of a witness, and by express terms limits' such cross-examination to the facts stated in his direct examination, or connected therewith. TJnder this rule, the defendant in a criminal action, who has testified in his own behalf, can only be cross-examined by the state as to the facts stated on his direct examination, or connected therewith. We have again carefully examined that part of the record showing the cross-examination of the defendant in the case at bar, and are of the opinion that his entire cross-examination related to facts about which he testified in chief, or connected therewith, unless it- be the two following questions, to wit: “Q. Did you ever have any trouble with Josie Hill? A. No trouble. I was acquainted with her. I can’t remember when I last saw her. Q. When did you last see her? What was the conversation you had with her the last time you remember seeing her ? A. I don’t remember the conversation.” The defendant objected to said two questions, and we think the objection should have been sustained; but these errors were harmless, as the answers of the defendant were in his favor, and he was not prejudiced thereby. Section 8236 of the Revised Statutes is as follows: “Neither a departure from the form or mode prescribed in this code in respect to any pleading or proceeding, nor an error *213or mistake therein., renders it invalid, unless it has actually prejudiced the defendant, or tended to his prejudice in respect to a substantial right.” This section was construed by this court in State v. Reed, reported in 3 Idaho, 754; 35 Pac. 706. Rehearing denied.
Sullivan, C. J., and Huston, J., concur.